Exhibit 10.1




Amendment No. RI0355A







AMENDMENT

TO THE

MASTER LOAN AGREEMENT







THIS AMENDMENT is entered into as of May 31, 2007, between FARM CREDIT SERVICES
OF AMERICA, FLCA ("Farm Credit") and GREEN PLAINS RENEWABLE ENERGY, INC.,
Shenandoah, Iowa (the “Company”).




BACKGROUND




CoBank and the Company are parties to a Master Loan Agreement dated January 30,
2006, (such agreement, as previously amended, is hereinafter referred to as the
“MLA”).  CoBank and the Company now desire to amend the MLA.  For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:




1.

Section 8(A)(ii) of the MLA is hereby amended and restated to read as follows:




SECTION 8.

Representations and Warranties.




(A)

This Agreement.  The Company represents and warrants to Farm Credit and Agent
that as of the date of this Agreement:




(ii)

Subsidiaries.  The Company has the following "Subsidiary(ies)" (as defined
below):  Superior Ethanol, LLC.  For purposes hereof, a “Subsidiary” shall mean
a corporation of which shares of stock having ordinary voting power to elect a
majority of the board of directors or other managers of such corporation are
owned, directly or indirectly, by the Company.




2.

Sections 9(H)(i) and (ii) of the MLA are hereby amended and restated to read as
follows:




SECTION 9.

Affirmative Covenants.  Unless otherwise agreed to in writing by Agent while
this agreement is in effect, the Company agrees to, and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:




(H)

Reports and Notices.  Furnish to Agent:




(i)

Annual Financial Statements.  As soon as available, but in no event more than
120 days after the end of each fiscal year of the Company occurring during the
term hereof, annual consolidated and consolidating financial statements of the
Company and its consolidated Subsidiaries, if any, prepared in accordance with
GAAP consistently applied (including unconsolidated financial statements of the
Company only).  Such financial statements shall:  (a) be audited by independent
certified public accountants selected by the Company and acceptable to Agent;
(b) be accompanied by a report of such accountants containing an opinion thereon
acceptable to Agent; (c) be prepared in reasonable detail and in comparative
form; and (d) include a balance sheet, a statement of income, a statement of
retained earnings, a statement of cash flows, and all notes and schedules
relating thereto.





--------------------------------------------------------------------------------

Amendment RI0355A to Master Loan Agreement RI0355

2

Green Plains Renewable Energy, Inc.

Shenandoah, Iowa










(ii)

Interim Financial Statements.  Effective with the commencement of operations, as
soon as available, but in no event more than 30 days after the end of each
month, a consolidated balance sheet of the Company and its consolidated
Subsidiaries (if any), an unconsolidated balance sheet of the Company only, a
consolidated statement of income for the Company and its consolidated
Subsidiaries (if any), and an unconsolidated statement of income for the Company
only, all as of the end of such month for such period and for the period year to
date, as well as such other interim statements as Agent may reasonably request,
all prepared in reasonable detail and in comparative form in accordance with
GAAP consistently applied and, if required by written notice from Agent,
certified by an authorized officer or employee of the Company acceptable to
Agent.




3.

Section 9 of the MLA is hereby amended to add Subsection (L) as follows:




SECTION 9.

Affirmative Covenants.  Unless otherwise agreed to in writing by Agent while
this agreement is in effect, the Company agrees to, and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:




(L)

Project Budget and Schedule, Contracts and Plans.  Provide to Agent on the
execution hereof project budget, schedule, contracts and plans as follows:  (i)
a budget setting forth the total estimated direct costs for construction
(including real property acquisition, site preparation, railroad siding, sales
taxes related to construction, contingencies and capital interest, but excluding
working capital) not to exceed an aggregate total of $73,250,000.00 for the
Improvements, and indirect costs, (including costs to organize and obtain
financing, and for preproduction expenses, but excluding working capital) not to
exceed an aggregate total of $2,850,000.00, including line item cost breakdowns
for all direct costs by trade, job, and subcontractor, and a schedule of all
sources of funds to pay such costs (the “Project Budget”); (ii) a schedule
setting forth, by trade, job, and subcontractor, the estimated dates of
commencement and completion of construction of the Improvements (the “Project
Schedule”); (iii) a schedule of the amounts and times of advances anticipated to
be requisitioned by the Company from time to time during the term of
construction of the Improvements (the “Disbursement Schedule”); (iv) a list of
all subcontractors and materialmen who have been, or, to the extent then
determined by the Company, will be supplying labor, materials or goods for the
Improvements; (v) two sets of the Plans with a certification from the Company
and from the Company’s architect or engineer, or with other evidence
satisfactory to Agent as to the following matters:  (a) that the Improvements
can be completed by, October 1, 2007, (the “Completion Date”); (b) that the
Project Budget, Project Schedule, Disbursement Schedule and the Plans
satisfactorily provide for the construction of the Improvements; and (c) that
the Improvements upon completion will comply with all Laws (as defined in
Section 9(B) hereof), including, without limitation, all Laws relating to the
environment, and all approvals, consents, permits and licenses required under
such Laws (the “Project Approvals”) which have been obtained or are to be
obtained by the Company relating in any way to the acquisition, construction or
the contemplated operation of the Improvements (including, without limitation,
those relating to zoning, building, use and occupancy, fire prevention and
health); and (vi) a list of the Project Approvals indicating those Project
Approvals obtained and to be obtained (and a schedule for obtaining such Project
Approvals).  








--------------------------------------------------------------------------------

Amendment RI0355A to Master Loan Agreement RI0355

3

Green Plains Renewable Energy, Inc.

Shenandoah, Iowa







4.

Section 10 of the MLA is hereby amended and restated to read as follows:




SECTION 10.

Negative Covenants.  Unless otherwise agreed to in writing by Agent, while this
agreement is in effect the Company will not (all of the following to be applied
on an unconsolidated basis):




(A)

Borrowings.  Create, incur, assume, or allow to exist, directly or indirectly,
any indebtedness or liability for borrowed money (including trade or bankers’
acceptances), letters of credit, or the deferred purchase price of property or
services, except for:  (i) debt to Farm Credit; (ii) accounts payable to trade
creditors incurred in the ordinary course of business; (iii) current operating
liabilities (other than for borrowed money) incurred in the ordinary course of
business; (iv) debt of the Company to miscellaneous creditors, in an aggregate
amount not to exceed $1,000,000.00 on terms and conditions satisfactory to
Agent, provided that such debt is subordinate to all indebtedness of the Company
to Farm Credit; and (v) debt of the Company to Superior Ethanol, LLC in an
amount not to exceed $500,000.00, and all extensions, renewals and refinancings
thereof.  




(B)

Liens.  Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”).  The foregoing restrictions shall not
apply to:  (i) Liens in favor of Farm Credit; (ii) Liens for taxes, assessments,
or governmental charges that are not past due; (iii) Liens and deposits under
workers' compensation, unemployment insurance, and social security Laws;
(iv) Liens and deposits to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), and like obligations arising in
the ordinary course of business, as conducted on the date hereof; (v) Liens
imposed by Law in favor of mechanics, materialmen, warehousemen, and like
persons that secure obligations that are not past due; (vi) easements,
rights-of-way, restrictions, and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
of the property or assets encumbered thereby in the normal course of its
business or materially impair the value of the property subject thereto; and
(vii) subordinate Liens in favor of miscellaneous creditors to secure
indebtedness permitted hereunder.  




(C)

Mergers, Acquisitions, Etc.  Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.




(D)

Transfer of Assets.  Sell, transfer, lease, or otherwise dispose of any of its
assets, except in the ordinary course of business.




(E)

Loans and Investments.  Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except: (i) trade credit extended in the
ordinary course of business; and (ii) loans or advances by the Company to
Superior Ethanol, LLC, in an aggregate principal amount not to exceed
$500,000.00 at any one time outstanding.  








--------------------------------------------------------------------------------

Amendment RI0355A to Master Loan Agreement RI0355

4

Green Plains Renewable Energy, Inc.

Shenandoah, Iowa







(F)

Contingent Liabilities.  Assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
an asset or stock purchase agreement, or any other agreement designed to ensure
any creditor against loss), for or on account of the obligation of any person or
entity, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Company's
business.




(G)

Change in Business.  Engage in any business activities or operations
substantially different from or unrelated to the Company's planned business
activities or operations as stated in its Operating Agreement.




(H)

Capital Expenditures.  Beginning with fiscal year ending 2008, expend, in the
aggregate, during any fiscal year more than $500,000.00 for the acquisition of
fixed or capital assets (including all obligations under capitalized leases
authorized under the terms of this agreement, but excluding obligations under
operating leases).  




(I)

Leases.  Create, incur, assume, or permit to exist any obligation as lessee
under operating leases or leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property, except: (i) leases
which do not in the aggregate require the Company to make scheduled payments to
the lessors in any fiscal year of the Company in excess of $100,000.00; and
(ii) leases of up to and including 100 railroad cars under terms and conditions
acceptable to Agent.  




(J)

Changes to Agreements, Contracts, Etc.  Amend or otherwise make any material
changes to the Company’s Articles of Incorporation, Bylaws, ethanol and
distillers grain marketing contracts, risk management policies, hedging or grain
procurement contracts.  




(K)

Dividends, Etc.  Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value any of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that for each fiscal year of the Company, a
distribution may be made to the Company’s members/owners of up to 40% of the net
profit (according to GAAP) for such fiscal year after receipt of the audited
financial statements for the pertinent fiscal year, provided that the Company
has been and will remain in compliance with all loan covenants, terms and
conditions.  Furthermore, with respect to fiscal year ending 2008 and each
subsequent fiscal year, a distribution may be made to its members/owners in
excess of 40% of the net profit for such fiscal year if the Company has made the
required “Free Cash Flow” payment to Agent for such fiscal year as provided in
Construction and Term Loan Supplement dated January 30, 2006, and numbered
RI0355T01 and any renewals, restatements and amendments thereof, and will remain
in compliance with all other loan covenant, terms and conditions.  








--------------------------------------------------------------------------------

Amendment RI0355A to Master Loan Agreement RI0355

5

Green Plains Renewable Energy, Inc.

Shenandoah, Iowa







5.

Section 11 of the MLA is hereby amended and restated to read as follows:




SECTION 11.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect (all of the following to be applied on an unconsolidated
basis):

or entity, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Company's
business.




(G)

Change in Business.  Engage in any business activities or operations
substantially different from or unrelated to the Company's planned business
activities or operations as stated in its Operating Agreement.




(H)

Capital Expenditures.  Beginning with fiscal year ending 2008, expend, in the
aggregate, during any fiscal year more than $500,000.00 for the acquisition of
fixed or capital assets (including all obligations under capitalized leases
authorized under the terms of this agreement, but excluding obligations under
operating leases).  




(I)

Leases.  Create, incur, assume, or permit to exist any obligation as lessee
under operating leases or leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property, except: (i) leases
which do not in the aggregate require the Company to make scheduled payments to
the lessors in any fiscal year of the Company in excess of $100,000.00; and
(ii) leases of up to and including 100 railroad cars under terms and conditions
acceptable to Agent.  




(J)

Changes to Agreements, Contracts, Etc.  Amend or otherwise make any material
changes to the Company’s Articles of Incorporation, Bylaws, ethanol and
distillers grain marketing contracts, risk management policies, hedging or grain
procurement contracts.  




(K)

Dividends, Etc.  Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value any of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that for each fiscal year of the Company, a
distribution may be made to the Company’s members/owners of up to 40% of the net
profit (according to GAAP) for such fiscal year after receipt of the audited
financial statements for the pertinent fiscal year, provided that the Company
has been and will remain in compliance with all loan covenants, terms and
conditions.  Furthermore, with respect to fiscal year ending 2008 and each
subsequent fiscal year, a distribution may be made to its members/owners in
excess of 40% of the net profit for such fiscal year if the Company has made the
required “Free Cash Flow” payment to Agent for such fiscal year as provided in
Construction and Term Loan Supplement dated January 30, 2006, and numbered
RI0355T01 and any renewals, restatements and amendments thereof, and will remain
in compliance with all other loan covenant, terms and conditions.  








--------------------------------------------------------------------------------

Amendment RI0355A to Master Loan Agreement RI0355

6

Green Plains Renewable Energy, Inc.

Shenandoah, Iowa







5.

Section 11 of the MLA is hereby amended and restated to read as follows:




SECTION 11.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect (all of the following to be applied on an unconsolidated
basis):




(A)

Working Capital.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof, an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than:
 (i) $5,000,000.00 at the earlier of commencement of operations or by October
31, 2007; and (ii) in any event, increasing to $6,000,000.00 effective May 31,
2008, and thereafter, except that in determining current assets, any amount
available under the Construction and Revolving Term Loan Supplement hereto (less
the amount that would be considered a current liability under GAAP if fully
advanced) may be included.  




(B)

Net Worth.  The Company will have at the end of each period for which financial
statements are required to be furnished under Section 9(H) hereof an excess of
total assets over total liabilities (both as determined in accordance with GAAP
consistently applied) of not less than:  (i) $34,000,000.00; (ii) increasing to
$35,500,000.00 effective May 31, 2008; and (iii) increasing to $37,500,000.00 at
fiscal year ending 2008 and thereafter.  




(C)

Debt Service Coverage Ratio.  The Company will have at the end of each fiscal
year of the Company, effective with the fiscal year ending 2008, a "Debt Service
Coverage Ratio" (as defined below) for that year of not less than 1.5 to 1.0.
 For purposes hereof, the term "Debt Service Coverage Ratio" shall mean the
following (all as calculated for the most current year-end in accordance with
GAAP consistently applied): (i) net income (after taxes), plus depreciation and
amortization; divided by (ii) all current portion of regularly scheduled long
term debt for the prior period (previous year-end).  




6.

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.




IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.







FARM CREDIT SERVICES

     OF AMERICA, FLCA

GREEN PLAINS RENEWABLE

      ENERGY, INC.

 

 

By:

/s/ Shane Frahm

 

By:

/s/ Jerry L. Peters

 

 

 

Title:

Vice President

 

Title:

Chief Financial Officer






